      Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 1 of 21 Page ID #:1



          1   Michael D. Mortenson, State Bar No. 247758
                mmortenson@mortensontaggart.com
          2
              Craig A. Taggart, State Bar No. 239168
          3     ctaggart@mortensontaggart.com
              Robert A. Schultz, State Bar No. 305367
          4     rschultz@mortensontaggart.com
              MORTENSON TAGGART LLP
          5   300 Spectrum Center Dr., Suite 1100
          6   Irvine, CA 92618
              Telephone: (949) 774-2224
          7   Facsimile: (949) 774-2545
          8   Attorneys for Plaintiffs
              CALIFORNIA CRAFT BREWERS
          9
              ASSOCIATION; TOPA TOPA BREWING
         10   COMPANY, LLC; GREEN CHEEK BEER
              COMPANY, LLC; SECOND CHANCE
         11   BEER COMPANY, LLC; CHAPMAN CBC,
              LLC dba CHAPMAN CRAFTED BEER;
         12   BIKE DOG BREWING COMPANY, LLC;
         13   & 1150 HOWARD PARTNERS, LP dba
              CELLARMAKER BREWING COMPANY
         14
                                  UNITED STATES DISTRICT COURT
         15
                                CENTRAL DISTRICT OF CALIFORNIA
         16                                           CASE NO.
              CALIFORNIA CRAFT BREWERS
         17
              ASSOCIATION, a California nonprofit Hon.
         18   mutual benefit corporation; TOPA
              TOPA BREWING COMPANY, LLC,
         19   a California limited liability company; COMPLAINT FOR:
              GREEN CHEEK BEER COMPANY,
         20   LLC, a California limited liability       1. VIOLATION OF THE
         21   company, SECOND CHANCE BEER                  EQUAL PROTECTION
              COMPANY, LLC, a California limited           CLAUSE OF THE 14TH
         22   liability company, CHAPMAN CBC,              AMENDMENT OF THE
              LLC, California limited liability            UNITED STATES
         23   company, dba CHAPMAN CRAFTED                 CONSTITUTION
              BEER, BIKE DOG BREWING
         24
              COMPANY, LLC, a California limited        2. VIOLATION OF THE DUE
         25   liability company, and 1150 HOWARD           PROCESS CLAUSE OF
              PARTNERS, LP, a California limited           THE 14TH AMENDMENT
         26   partnership, dba CELLARMAKER                 OF THE UNITED STATES
              BREWING COMPANY,                             CONSTITUTION
         27
                          Plaintiffs,
         28
MORTENSON
TAGGART LLP
                                             COMPLAINT
      Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 2 of 21 Page ID #:2


                              vs.
          1

          2   GAVIN NEWSOM, in his official
              capacity as Governor of California;
          3   SANDRA SHEWRY, in her official
              capacity as California State Public   DEMAND FOR JURY TRIAL
          4   Health Officer; and DOES 1 through
              10, inclusive,
          5

          6                   Defendants.
          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
MORTENSON                                        -2-
TAGGART LLP
                                              COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 3 of 21 Page ID #:3



              1         Plaintiffs California Craft Brewers Association (“CCBA”); Topa Topa
              2   Brewing Company (“Topa Topa”); Green Cheek Beer Company, LLC (“Green
              3   Cheek”), Second Chance Beer Company, LLC (“Second Chance”), Chapman
              4   CBC, LLC dba Chapman Crafted Beer (“Chapman Crafted Beer”), Bike Dog
              5   Brewing Company, LLC (“Bike Dog”), and 1150 Howard Partners, LP dba
              6   Cellarmaker Brewing Company (“Cellarmaker”) (collectively, “California Craft
              7   Brewers”) bring this complaint against Defendants Governor Gavin Newsom
              8   (“Newsom”) and Sandra Shewry (collectively, “Defendants”) as follows:
              9                                  INTRODUCTION
          10            1.    The worldwide beer industry has reached extraordinary heights in
          11      the last decade. California breweries were a catalyst for this exponential growth,
          12      particularly craft breweries, and California remains one of the most revered and
          13      lauded locations for beer in the world. In fact, in the 2012 biennial World Beer
          14      Cup Competition, California craft brewers won an astounding fifty-five medals,
          15      which was more than any other state or country. Most recently, in the 2020
          16      Great American Beer Festival, California craft brewers again won the most
          17      medals with sixty-three.
          18            2.    California beer manufacturers have also been, and remain, a model
          19      citizen of California. As of 2019, California’s craft beer industry supported
          20      61,335 jobs, paying nearly $3.5 billion to its workers. In 2018, California beer
          21      manufacturers paid $906.1 million in state and local taxes.
          22            3.    California Craft Brewers recognize and support health and safety
          23      measures designed to protect California’s citizens during the current global
          24      pandemic. However, the measures implemented by California to effectuate that
          25      goal are invalid and unfair, and they are decimating California’s breweries,
          26      along with the small business owners and employees that depend upon them.
          27      ///
          28      ///
MORTENSON                                             -3-
TAGGART LLP
                                                   COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 4 of 21 Page ID #:4



              1         4.    California cannot infringe upon the rights guaranteed to California’s
              2   citizens by the United States Constitution. As one United States District Court
              3   explained: “[T]he solution to a national crisis can never be permitted to
              4   supersede the commitment to individual liberty that stands as the foundation of
              5   the American experiment.” Cnty of Butler v. Wolf, No. 2:20-cv-677, (W.D.P.A.
              6   September 14, 2020).
              7         5.    Litigants across the country have challenged government action
              8   implemented to combat the novel coronavirus (“COVID-19”) on the ground that
              9   such actions violate certain constitutional rights. Some have succeeded, others
          10      have not. Plaintiffs in this case, an association and six beer manufacturers with
          11      tasting rooms, are better positioned than any other COVID-19 litigant, even the
          12      successful ones.
          13            6.    In response to the COVID-19 pandemic, and with the stated goal of
          14      slowing the spread of the virus, Defendant Newsom issued a series of executive
          15      orders that, among other things, prohibited beer manufacturers from operating
          16      tasting rooms unless they contemporaneously provide sit-down, dine-in meals,
          17      whether or not such businesses were previously licensed or equipped to provide
          18      such meals. California’s mandate was not supported by scientific data, or an
          19      explanation of how the provision of meals achieves the goal of slowing the
          20      spread of the virus.
          21            7.    Only beer tasting rooms are required to serve meals; wine tasting
          22      rooms are not. Even wineries that share a tasting room with beer manufacturers
          23      may continue to sell and serve wine to customers without food, while the beer
          24      manufacturer is prohibited from selling beer to the same customers in the same
          25      tasting room unless it also sells food. To date, Defendants have not presented
          26      any valid basis for treating beer manufacturers different than wineries. COVID-
          27      19 does not impact a winery differently than it impacts a beer manufacturer.
          28      ///
MORTENSON                                              -4-
TAGGART LLP
                                                    COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 5 of 21 Page ID #:5



              1         8.     Beer manufacturers and wineries are regulated by California’s
              2   Department of Alcoholic Beverage Control (“ABC”) and by the various
              3   Business and Professions Code statutes enacted by California’s legislature.
              4   Neither the ABC regulations, nor California’s Business and Professions Code,
              5   require beer manufacturers or wineries to serve a meal in order to operate their
              6   tasting room.
              7         9.     Requiring beer manufacturers to serve food as a perquisite to
              8   operating their tasting room is arbitrary, irrational and unconstitutional. There
              9   are no facts evidencing a rational relationship between the meal requirement and
          10      the prevention of COVID-19, and Defendants have presented none.
          11            10. Requiring beer manufacturers to serve food as a perquisite to
          12      operating their tasting room, but exempting similarly situated wineries, and in
          13      some cases identically situated wineries, from the meal requirement, is similarly
          14      arbitrary, irrational and unconstitutional.
          15            11. Plaintiffs also have no ability to challenge or appeal Defendants’
          16      executive orders, in violation of their constitutional rights to procedural due
          17      process.
          18            12. Plaintiffs have suffered, and continue to suffer, substantial and
          19      irreparable harm. Businesses are closing, jobs are lost, and livelihoods are being
          20      destroyed.
          21            13. Defendants’ executive orders and related state action requiring beer
          22      manufacturers to provide meals to operate a tasting room violate the Equal
          23      Protection Clause and Due Process Clause of the Fourteenth Amendment to the
          24      United States Constitution. Plaintiffs respectfully bring the instant action for an
          25      order from this Court declaring the executive orders requiring California’s beer
          26      manufacturers to provide meals in order to operate a tasting room as
          27      unconstitutional.
          28      ///
MORTENSON                                               -5-
TAGGART LLP
                                                     COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 6 of 21 Page ID #:6



              1                                    THE PARTIES
              2         14. Plaintiff CCBA is a California nonprofit mutual benefit corporation
              3   that represents the craft and specialty brewing industry in California. CCBA is,
              4   and at all relevant times was, a California corporation authorized to do and
              5   doing business in California. CCBA maintains its principal place of business in
              6   Sacramento, California. CCBA has standing to pursue these claims due to the
              7   direct harm it has suffered as a result of Defendants’ conduct, as well as in a
              8   representative capacity on behalf of its members who have suffered and
              9   continue to suffer immediate injury as a result of Defendants’ conduct.
          10            15. Plaintiff Topa Topa is an award-winning beer manufacturer who
          11      operates tasting rooms. Topa Topa is, and at all relevant times was, a California
          12      limited liability company authorized to do and doing business in California.
          13      Topa Topa maintains its principal place of business in Ventura, California.
          14            16. Plaintiff the Green Cheek is an award-winning beer manufacturer
          15      who operate tasting rooms. Green Cheek is, and at all relevant times was, a
          16      California limited liability company authorized to do and doing business in
          17      California. Green Cheek maintains its principal place of business in Orange,
          18      California.
          19            17. Plaintiff Second Chance is an award-winning beer manufacturer
          20      who operates two tasting rooms in San Diego, California. Second Chance is,
          21      and at all relevant times was, a California limited liability company authorized
          22      to do and doing business in California. Second Chance maintains its principal
          23      place of business in San Diego, California.
          24            18. Plaintiff Chapman Crafted Beer is an award-winning beer
          25      manufacturer who operates a tasting room. Chapman Crafted Beer is, and at all
          26      relevant times was, a California limited liability company authorized to do and
          27      doing business in California. Chapman Crafted Beer maintains its principal
          28      place of business in Orange, California.
MORTENSON                                                -6-
TAGGART LLP
                                                   COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 7 of 21 Page ID #:7



              1         19. Plaintiff Bike Dog is an award-winning beer manufacturer who
              2   operates tasting rooms. Bike Dog is, and at all relevant times was, a California
              3   limited liability company authorized to do and doing business in California.
              4   Bike Dog maintains its principal place of business in Sacramento, California.
              5         20. Plaintiff Cellarmaker is an award-winning beer manufacturer who
              6   operates tasting rooms. Cellarmaker is, and at all relevant times was, a
              7   California limited partnership authorized to do and doing business in California.
              8   Cellarmaker maintains its principal place of business in San Francisco,
              9   California.
          10            21. Defendant Newsom is named as a defendant in this action in his
          11      official capacity as the Governor of California. As the Governor of California,
          12      Newsom is entrusted to “see that the law is faithfully executed.” Cal. Const.
          13      Art. V, §1.
          14            22. Defendant Sandra Shewry is named as a defendant in this action in
          15      her official capacity as State Public Health Officer and Interim Director of the
          16      California Department of Public Health (the “CDPH”). As of the filing of this
          17      complaint, Governor Newsom has appointed Thomas Aragon as California’s
          18      new Public Health Officer and Director of the CDPH. This Complaint will be
          19      amended to name Mr. Aragon as a defendant if he is confirmed by the California
          20      Senate for this position.
          21            23. Each Defendant acted under color of state law with respect to all
          22      acts or omissions alleged here.
          23            24. Plaintiffs currently do not know the true names and capacities of the
          24      defendants sued as DOES 1 through 10, inclusive, and therefore sues these
          25      defendants by fictitious names. Plaintiffs will amend the Complaint to add the
          26      true names and capacities of these defendants when they are ascertained. Each
          27      of the fictitiously named Doe defendants is responsible in some manner for the
          28      events and happenings alleged in this Complaint and for Plaintiffs’ damages.
MORTENSON                                                -7-
TAGGART LLP
                                                  COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 8 of 21 Page ID #:8



              1          25. Each Defendant at all times mentioned in this Complaint was an
              2   agent, principal, master, servant, employee, employer, partner, co-conspirator,
              3   alter-ego and/or joint venture of each of the other defendants, and in doing the
              4   things, acts and omissions alleged in this Complaint was acting within the
              5   course and scope of that agency, alter-ego, employment or representation and/or
              6   in furtherance of the joint venture, with the knowledge, consent, ratification and
              7   approval of each of the other defendants. Any allegation referring to a single
              8   defendant refers to all such defendants, jointly and severally.
              9                              JURISDICTION AND VENUE
          10             26. This Court has federal question jurisdiction pursuant to 28 U.S.C. §
          11      1331 because this action arises under the United States Constitution, specifically
          12      the Equal Protection Clause and Due Process Clause of the Fourteenth
          13      Amendment. This Court also has federal question jurisdiction pursuant to 28
          14      U.S.C. § 1343(a)(3) and (4), which designate district courts as having original
          15      jurisdiction over actions “[t]o redress the deprivation, under color of any State
          16      law, statute, ordinance, regulation, custom or usage, of any right, privilege or
          17      immunity secured by the Constitution of the United States or by any Act
          18      of Congress providing for equal rights of citizens or of all persons within the
          19      jurisdiction of the United States” as well as actions “[t]o recover damages or to
          20      secure equitable or other relief under any Act of Congress providing for the
          21      protection of civil rights . . . .”
          22             27. Venue is appropriate in the Central District of California pursuant to
          23      28 U.S.C. §§ 1391(b)(1) and (2) because it is the district in which Defendants
          24      maintain offices, exercise their authority in their official capacities, and enforce
          25      their orders (including those at issue in this litigation), and because it is the
          26      district in which a substantial part of the events giving rise to this action
          27      occurred.
          28      ///
MORTENSON                                                  -8-
TAGGART LLP
                                                        COMPLAINT
       Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 9 of 21 Page ID #:9



              1         28. There is a present and actual controversy between the parties.
              2         29. The relief requested by Plaintiffs is authorized pursuant to 28 U.S.C.
              3   §§ 2201 and 2202 (declaratory judgment), 28 U.S.C. § 1651(a) (injunctive
              4   relief), 42 U.S.C. § 1983, and 42 U.S.C. § 1988 (right to costs, including
              5   attorneys’ fees).
              6                            GENERAL ALLEGATIONS
              7                       California’s Critical Craft Beer Industry
              8         30. As of October 2019, just before the COVID-19 pandemic, there
              9   were more than 1,039 craft breweries in California, more than in any other state
          10      in the nation. California breweries operate not only in major areas such as San
          11      Diego, Los Angeles, and San Francisco, but also in significant numbers in
          12      smaller regions across the state such as Orange County, the Inland Empire, the
          13      Central Coast, Sacramento County, Butte County, and Shasta County. There are
          14      beer manufacturers spread across the entire state, from Weed, California to San
          15      Diego, California. Only five percent of California residents live over ten miles
          16      away from a brewery.
          17            31. Plaintiffs Topa Topa, Green Cheek, Second Chance, Chapman
          18      Crafted Beer, Bike Dog, and Cellarmaker, as well as the vast majority of
          19      Plaintiff CCBA’s other members, operate tasting rooms. These tastings rooms
          20      are essential to their economic viability, especially for beer manufacturers
          21      without any substantial retail distribution channel, which is often the case for
          22      many small and local businesses in this industry. In other words, beer
          23      manufacturers rely heavily upon on-site sales, where customers visit their
          24      facility and try various products before purchasing larger quantities.
          25            32. Additionally, prior to the COVID-19 pandemic, Plaintiffs Topa
          26      Topa, Green Cheek, Second Chance, Chapman Crafted Beer, Bike Dog, and
          27      Cellarmaker as well as the vast majority of Plaintiff CCBA’s other members, did
          28      not operate kitchens. Operating a kitchen is expensive and would require new
MORTENSON                                                -9-
TAGGART LLP
                                                   COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 10 of 21 Page ID #:10



              1   conditional use permitting and compliance with a host of additional rules and
              2   regulations that would completely transform the business model of beer
              3   manufacturers who, at their core, are manufacturers of alcoholic beverage
              4   products just like wine manufacturers. Again, the ABC Act, the primary source
              5   for statutes and regulations governing the operations of beer and wine
              6   manufacturers, does not require these businesses to operate a kitchen or serve
              7   food in order to serve their alcoholic beverages to customers at their tasting
              8   rooms. In certain scenarios, installing and operating a kitchen may be
              9   impossible for beer manufacturers and wineries due to local requirements that
          10      would apply to such facilities and operations. This issue was similarly raised by
          11      Caymus Wineries in their recent litigation against the state, i.e., that wineries in
          12      Napa county were not permitted to serve food due to local regulations.
          13            33. Indeed, the regulatory environment facing beer and wine
          14      manufacturers is so similar that it has led to joint tasting room locations across
          15      the state, including Plaintiff Topa Topa and Fox Wines in Santa Barbara, as well
          16      as Deft Brewing and Lost Coast Meadery in San Diego and nearly 100 other
          17      similar joint winery and brewery locations across the state. The distinct
          18      similarity of winery and brewery operations is further evidenced by the fact that
          19      multiple businesses across the State have been issued licenses to be beer
          20      manufacturers and wineries within the same physical premises.
          21                       Defendants’ Unconstitutional Discrimination
          22                                Against Beer Manufacturers
          23            34. In response to COVID-19, Governor Newsom declared a State of
          24      Emergency on March 4, 2020. Shortly thereafter, on March 19, 2020, Governor
          25      Newsom issued the first “lockdown order,” Executive Order No. N-33-20,
          26      which ordered all Californians to stay in their homes.
          27      ///
          28      ///
MORTENSON                                               -10-
TAGGART LLP
                                                     COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 11 of 21 Page ID #:11



              1         35. Many businesses were forced to shut down due to Governor
              2   Newsom’s State of Emergency and lockdown order. This caused many
              3   employees to be furloughed and fired from their chosen professions, including
              4   individuals working for beer manufacturers.
              5         36. On May 4, 2020, Governor Newsom empowered the California
              6   Public Health Officer (“PHO”) to establish “criteria and procedures” applicable
              7   to reopening businesses through Executive Order N-60-20.
              8         37. On May 12, 2020, the California Department of Public Health
              9   (“CDPH”) issued the following order: “Brewpubs, breweries, bars, pubs, craft
          10      distilleries and wineries should remain closed until those establishments are
          11      allowed to resume modified or full operation unless they are offering sit-down,
          12      dine-in meals. Alcohol can only be sold in the same transaction as a meal.”
          13            38. Then, on June 28, 2020 and July 1, 2020, the California Department
          14      of Public Health (“CDPH”) narrowed this sit-down, dine-in meal requirement to
          15      beer manufacturers, eliminating the need for wine manufacturers to comply.
          16      The July 1, 2020 closure Guidance ordered “all brewpubs, breweries, bars, and
          17      pubs in these counties must close, both indoors and outdoors, unless they are
          18      offering sit down, dine-in meals as described under the actions section of the
          19      guidance issued on June 28.” There is no reasonably articulated end date for the
          20      removal of this requirement.
          21            39. These Guidance orders shall be referred to herein as the “Challenged
          22      CDPH Guidance.”
          23            40. The CDPH did not explain why wine manufacturers were exempted
          24      from the sit down, dine-in meal requirement from the Challenged CDPH
          25      Guidance that was issued pursuant to Governor Newsom’s executive order. It is
          26      public knowledge, however, that Governor Newsom owns multiple wineries. It
          27      is also public knowledge that Caymus Wineries challenged the sit-down, dine-in
          28      meal requirement as it applied to wineries, the State settled that lawsuit, and
MORTENSON                                               -11-
TAGGART LLP
                                                    COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 12 of 21 Page ID #:12



              1   now wineries are not subject to the requirement. The terms of the State’s
              2   settlement with Caymus Wineries, however, are not public. A settlement of
              3   such suit between Caymus Wineries and the State does not justify
              4   unconstitutional and disparate treatment of beer manufacturers.
              5                      The State Gives Pretextual and Unjustified
              6                         Explanation For Unequal Treatment
              7         41. After the Challenged CDPH Guidance was issued, and throughout
              8   the summer of 2020, CCBA engaged CDPH in a discussion about the inequities
              9   of the sit-down, dine-in requirement imposed on beer manufacturers.
          10            42. Specifically, on September 15, 2020, representatives from CCBA
          11      and CDPH discussed the issue. CCBA requested that beer manufacturers
          12      receive equal treatment with wine manufacturers. CCBA also demanded from
          13      CDPH the legal and factual basis underpinning its differential treatment of beer
          14      and wine manufacturers as it relates to the sit-down, dine-in meal requirement in
          15      the Challenged CDPH Guidance.
          16            43. On November 3, 2020, CDPH responded to CCBA’s request for
          17      additional information (the “CDPH Letter”). In this response, CDPH provides
          18      the stated justification for the differential treatment of beer and wine
          19      manufacturers.
          20            44. In the CDPH letter, CDPH explained that the State had implemented
          21      a 4-tier “Blueprint” for reopening businesses, and that the Blueprint was
          22      developed based upon evaluation of several risk-based criteria. This risk-based
          23      criteria includes the following: (1) the “[a]bility to accommodate face covering
          24      wearing at all times (e.g. eating and drinking would require removal of face
          25      covering)”; (2) the “[a]bility to physically distance between individuals from
          26      different households”; (3) the “[a]bility to limit the number of people per square
          27      foot”; (4) the [a]bility to limit duration of exposure”; (5) the “[a]bility to limit
          28      amount of mixing of people from differing households and communities”; (6)
MORTENSON                                              -12-
TAGGART LLP
                                                 COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 13 of 21 Page ID #:13



              1   the “[a]bility to limit amount of physical interactions of visitors/patrons”; (7) the
              2   [a]bility to optimize ventilation (e.g. indoor vs outdoor, air exchange and
              3   filtration)”; and (8) the “[a]bility to limit activities that are known to cause
              4   increased spread (e.g. singing, shouting, heavy breathing; loud environs will
              5   cause people to raise voice).”
              6          45. Then, the CDPH described its stated justification for the differential
              7   treatment between beer and wine manufacturers:
              8
                              In response to your question about why breweries are
                              treated differently than wineries in the sector reopening
              9               framework, CDPH determined that mixing between
                              greater numbers of people from differing households was
          10                  more likely at breweries. Breweries are generally found
                              in all areas of the state (e.g., urban, suburban, and rural
          11                  communities). As such, breweries are often social hubs
          12                  and meeting locations for different households in a
                              community. In contrast, wineries are generally located in
          13                  certain regions of the state (e.g., Napa, Sonoma, Amador,
                              and Paso Robles), are often settings people travel to visit,
          14                  often have limited seating, and often operate with more
          15
                              limited hours and; consequently, and generally not social
                              hubs or meeting locations for different households in a
          16                  community. While there are certainly exceptions in both
                              directions, these generalizations guided the distinction in
          17                  what allowances are made in different tiers.
          18             46. CDPH’s stated justification is not grounded in science, data, or any
          19      other reliable source. It is baseless speculation and, as to certain fundamental
          20      assumptions, wildly inaccurate. Indeed, there are over 4,000 wine
          21      manufacturers located across the State, with hundreds if not thousands located
          22      outside of the areas named by the State that are also within the same areas as
          23      beer manufacturers.1
          24             47. Highlighting the inequities presented by the Challenged CDPH
          25      Guidance are the multiple beer manufacturers that share tasting room space with
          26
                  1
          27        For further information, including a telling graphic showing the sprawling nature of
                  California’s 4,000+ wineries, please visit California Winery Map
          28      (americanwineryguide.com).
MORTENSON                                                   -13-
TAGGART LLP
                                                         COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 14 of 21 Page ID #:14



              1   wine manufacturers across the state. Customers are forced to order food if they
              2   want a beer, but may drink a glass of wine by itself. The circumstances
              3   surrounding the events are exactly the same, but Defendants decreed winners
              4   and losers in the Challenged CDPH Guidance without any rationale based in
              5   legitimate public health considerations.
              6         48. Moreover, the sit-down, dine-in meal requirement increases, rather
              7   than reduces, the public health risk. It increases the points of contact with which
              8   consumers must interact and increases the amount of time that a customer must
              9   keep their face covering removed. By forcing customers to reduce the amount
          10      of time that face coverings are being worn – a concern of paramount importance
          11      in the State’s public messaging and other public health guidelines – the
          12      regulation thereby increases the likelihood of the transmission of COVID-19.
          13      Additionally, because most beer manufacturers do not have kitchens, they must
          14      contract with third-parties and rely on those third-parties to be as careful as they
          15      are about maintaining safe practices.
          16                              Beer Manufacturers Have Been
          17                          Substantially and Irreparably Harmed
          18            49. Plaintiffs, along with CCBA’s members, have been irreparably
          19      harmed by the State’s actions in response to COVID-19, including most
          20      significantly by the sit-down, dine-in meal requirement in the Challenged CDPH
          21      Guidance.
          22            50. In May 2020, just a couple months into the pandemic, the National
          23      Beer Wholesalers Association estimated that beer manufacturers could lose as
          24      much as $8 billion from government orders through June 2020.
          25            51. Now, as the Challenged CDPH Guidance has been in place for
          26      months, the impact on California breweries has been devastating. For many
          27      such businesses, the damage is already irreparable and permanent closure is
          28      imminent. Plaintiffs have incurred substantial damages, including lost revenue
MORTENSON                                               -14-
TAGGART LLP
                                                   COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 15 of 21 Page ID #:15



              1   from tasting room sales, lost revenue from beer sales associated with tasting
              2   room operations, and various expenses incurred in attempted compliance with
              3   the food requirement.
              4         52. Certain beer manufacturers have been unable to serve food at all,
              5   others have been unable to procure food service for seven days a week or find a
              6   reliable third party to deliver upon expressed commitments to provide food
              7   during all business hours, and still others struggle to obtain enough food to last
              8   all day. Due to the Challenged CDPH Guidance, all of these circumstances
              9   result in losses because the beer manufacturer cannot serve its beer without also
          10      serving food.
          11            53. Plaintiff CCBA has lost fifteen percent of its members as a result of
          12      financial hardship or closures related to COVID-19.
          13            54. Plaintiffs’ losses continue to increase each day, and are expected to
          14      continue to increase through the holiday season and beyond.
          15            55. Plaintiffs have also incurred non-monetary damages including
          16      reputational damage, customer confusion, and the perils of competing in an
          17      environment that is patently unfair.
          18            56. In short, the Challenged CDPH Guidance has caused, and continues
          19      to cause, considerable damage to Plaintiffs and similarly situated beer
          20      manufacturers, including injuries to their businesses and reputation, as well as
          21      injuries to their relationships with customers, employees, and vendors.
          22                   California Beer Manufacturers Are Well Positioned
          23                      To Operate Safely Once The Sit-Down, Dine-In
          24                               Meal Requirement Is Stricken
          25            57. Once the sit-down, dine-in meal requirement is stricken, Plaintiffs,
          26      and CCBA’s members, are happy to operate in a manner that will comply with
          27      all remaining applicable local, state and federal safety guidance, including
          28      guidance from the CDPH, Centers for Disease Control and Prevention (“CDC”),
MORTENSON                                             -15-
TAGGART LLP
                                                COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 16 of 21 Page ID #:16



              1   Occupational Safety and Health Administration (“OSHA”), and the U.S. Food
              2   and Drug Administration (“FDA”).
              3         58. In fact, Plaintiffs and beer manufacturers across the state have
              4   already implemented robust protocols directed at protecting customer safety that
              5   go above-and-beyond recommended guidelines. This includes limiting table
              6   size to six people, requiring customers to wear facemasks during the times when
              7   a customer must leave their table for any reason, requiring employees to wear
              8   facemasks at all times, spacing tables six feet (or more) away from one another,
              9   requiring employees to wash their hands regularly, requiring employees to wear
          10      gloves, requiring temperature checks, requiring tables and other surfaces to be
          11      sanitized at regular intervals. Many beer manufacturers have also implemented
          12      additional policies to prevent mingling amongst customers, including replacing
          13      traditional bar service with table service and even physically separating guest
          14      areas. Finally, many beer manufacturers have expanded their outside service
          15      areas or created entirely new ones.
          16            59. Beer manufacturers are uniquely well-positioned to operate pursuant
          17      to strict cleanliness standards. Good beer is not possible without pristine
          18      cleanliness and sanitation. Beer manufacturers can, and have, implemented
          19      cleanliness and sanitation principles utilized in their back-of-house operations to
          20      their front-of-house, consumer-facing operations. Indeed, Plaintiffs receive high
          21      praise from their customers for the seriousness with which they treat COVID-19
          22      and the lengths to which they go to protect their customers.
          23            60. Plaintiffs are entitled to be treated equally to other similarity-situated
          24      businesses, namely wine manufacturers. There is no basis, rational or otherwise,
          25      for the distinction Defendants have drawn in imposing the sit-down, dine-in
          26      requirement on beer manufacturers and not wine manufacturers, and Plaintiffs
          27      have been denied due process of law.
          28      ///
MORTENSON                                              -16-
TAGGART LLP
                                                    COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 17 of 21 Page ID #:17



              1                              FIRST CAUSE OF ACTION
              2                       [Violation of the Equal Protection Clause
              3         of the Fourteenth Amendment of the United States Constitution]
              4                                (Against All Defendants)
              5          61. Plaintiffs incorporate by reference and re-allege each and every
              6   allegation set forth in all preceding paragraphs as if fully set forth herein.
              7          62. The Equal Protection Clause of the 14th Amendment to the United
              8   States Constitution forbids any state to “deny to any person within its
              9   jurisdiction equal protection of the laws.” U.S. Const. Amend. XIV. The Equal
          10      Protection Clause requires government action to treat similarly situated people
          11      and businesses similarly, and prohibits government action from making arbitrary
          12      distinctions that are insufficiently justified.
          13             63. Beer manufacturers and wine manufacturers are substantially similar
          14      businesses, with essentially identical public health risk profiles. Both
          15      manufacture an alcoholic beverage, and the primary difference between the two
          16      is the beverage they manufacture. Wine manufacturers may actually present a
          17      more heightened public health risk than beer manufacturers because most wine
          18      has a higher alcohol by volume content than most beer.
          19             64. Despite the similarities between beer and wine manufacturers,
          20      Defendants have treated beer manufacturers differently from wine
          21      manufacturers with respect to the sit-down, dine-in meal requirement that is
          22      currently imposed only on beer manufacturers, not wine manufacturers, pursuant
          23      to the Challenged CDPH Guidance.
          24             65. Defendants’ differential treatment of beer manufacturers and wine
          25      manufacturers has no rational basis, is arbitrary, and relies on factual
          26      assumptions that exceed the bounds of rational speculation both in its origin and
          27      in its application. Moreover, this differential treatment has no real or substantial
          28      relation to public health. In fact, the sit-down, dine-in meal requirement
MORTENSON                                                   -17-
TAGGART LLP
                                                      COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 18 of 21 Page ID #:18



              1   imposed on beer manufacturers does not protect public health by limiting
              2   customers’ personal interactions, and in fact does the opposite by increasing
              3   customers’ personal interactions and the surfaces with which they must come in
              4   contact, while increasing the amount of time guests are unable to wear face
              5   coverings. Moreover, imposing the sit-down, dine-in meal requirement on beer
              6   manufacturers does not keep California citizens who seek an alcoholic beverage
              7   at home entirely, it just sends them to a winery instead – which is likely to be
              8   very nearby (even next door) to the beer manufacturer they would have
              9   otherwise visited.
          10              66. Plaintiffs have no adequate remedy at law. They have suffered, and
          11      will continue to suffer, serious and irreparable harm unless Defendants are
          12      enjoined from implementing and enforcing the Challenged CDPH Guidance.
          13              67. Plaintiffs respectfully seek a declaration that the Challenged CDPH
          14      Guidance violates the Equal Protection Clause of the Fourteenth Amendment of
          15      the United States Constitution.
          16              68. Plaintiffs are entitled to attorney’s fees pursuant to 42 U.S.C. §
          17      1988.
          18                               SECOND CAUSE OF ACTION
          19                             [Violation of the Due Process Clause
          20              of the Fourteenth Amendment of the United States Constitution]
          21                                   (Against All Defendants)
          22              69.   Plaintiffs incorporate by reference and re-allege each and every
          23      allegation set forth in all preceding paragraphs as if fully set forth herein.
          24              70.   The Due Process Clause of the 14th Amendment to the United
          25      States Constitution forbids states from taking action to “deprive any person of
          26      life, liberty, or property, without due process of law.” U.S. Const. Amend. XIV.
          27      The touchstone of due process is protection of the individual against the
          28      arbitrary action of the government.” Wolff v. McDonnell, 4188 U.S. 539, 558
MORTENSON                                               -18-
TAGGART LLP
                                                   COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 19 of 21 Page ID #:19



              1   (1974). The Supreme Court has held that the Due Process Clause was intended
              2   to prevent government officials “from abusing their power, or employing it as an
              3   instrument of oppression.” County of Sacramento v. Lewis, 523 U.S. 833, 846
              4   (1998) (quoting Collins v. Harker Heights, 502 U.S. 115, 126 (1992)).
              5   Moreover, the Due Process Clause requires a meaningful procedure for
              6   challenging government action. Logan v. Zimmerman Brush Co., 102 S. Ct.
              7   1148, 1155 (1982).
              8         71. Plaintiffs have fundamental liberty and property interests, protected
              9   by the Due Process Clause, in conducting their lawful businesses.
          10            72. The Challenged CDPH Guidance violates the substantive and
          11      procedural components of the Due Process Clause.
          12            73. The Challenged CDPH Guidance is arbitrary and invites arbitrary
          13      enforcement. Moreover, it strips Plaintiffs of their right to engage in the
          14      occupation of their choosing free from unreasonable government interference.
          15      The Challenged CDPH Guidance was also implemented without affording
          16      Plaintiffs a constitutionally-adequate hearing, and does not provide Plaintiffs (or
          17      other California beer manufacturers) with a meaningful procedure for
          18      challenging the government action at issue that has, and continues to, deprive
          19      them of liberty and property.
          20            74. As a direct and proximate cause of Defendants actions described
          21      herein, Plaintiffs have been harmed, including by being deprived of their liberty
          22      and property rights without either substantive or procedural due process of law
          23      in violation of the Due Process Clause.
          24            75. Plaintiffs have no adequate remedy at law. They have suffered, and
          25      will continue to suffer, serious and irreparable harm unless Defendants are
          26      enjoined from implementing and enforcing the Challenged CDPH Guidance.
          27      ///
          28      ///
MORTENSON                                              -19-
TAGGART LLP
                                                    COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 20 of 21 Page ID #:20



              1           76. Plaintiffs respectfully seek a declaration that the Challenged CDPH
              2   Guidance violates the substantive and procedural components of the Due
              3   Process Clause of the Fourteenth Amendment of the United States Constitution.
              4           77. Plaintiffs are entitled to attorney’s fees pursuant to 42 U.S.C. §
              5   1988.
              6                                PRAYER FOR RELIEF
              7           WHEREFORE, Plaintiffs requests judgment as follows:
              8           1.   For a declaration that the Challenged CDPH Guidance violates
              9   Plaintiffs’ rights guaranteed by the Equal Protection Clause and Due Process
          10      Clause of the Fourteenth Amendment of the United States Constitution.
          11              2.   For an order temporarily, preliminarily, and permanently enjoining
          12      and prohibiting Defendants from requiring beer manufacturers in California to
          13      serve a sit-down, dine-in meal in order to serve their beer to customers or
          14      otherwise operate a tasting room.
          15              3.   For reasonable attorney’s fees and costs incurred by Plaintiffs in
          16      prosecuting this action pursuant to law, including 42 U.S.C. §1988; and
          17              4.   For such other and further relief as this Court may deem just and
          18      proper.
          19
                  DATED: December 17, 2020             MORTENSON TAGGART LLP
          20

          21

          22                                           By: /s/ Craig A. Taggart
                                                           Michael D. Mortenson
          23                                               Craig A. Taggart
          24                                               Robert A. Schultz
                                                           Attorneys for Plaintiffs
          25

          26

          27

          28
MORTENSON                                                -20-
TAGGART LLP
                                                      COMPLAINT
     Case 8:20-cv-02372-JVS-DFM Document 1 Filed 12/17/20 Page 21 of 21 Page ID #:21



              1                        DEMAND FOR JURY TRIAL
              2       Plaintiffs hereby demand trial by jury.
              3
                  DATED: December 17, 2020         MORTENSON TAGGART LLP
              4

              5

              6                                    By: /s/ Craig A. Taggart
                                                       Michael D. Mortenson
              7                                        Craig A. Taggart
              8                                        Robert A. Schultz
                                                       Attorneys for Plaintiffs
              9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
MORTENSON                                           -21-
TAGGART LLP
                                                 COMPLAINT
